       Case 8:20-cv-00877-JLS-DFM Document 19 Filed 06/05/20 Page 1 of 1 Page ID #:473

Harmeet K. Dhillon, Esq.
Mark P. Meuser, Esq.
Gregory R. Michael, Esq.
DHILLON LAW GROUP INC.
177 Post Street, # 700, San Francisco, CA 94108
415-433-1700

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
Monica Six, Derek and Laurisue Medlin, Bailey Batten, and            CASE NUMBER
Kenneth Ball
                                                                       8:20-cv-00877-JLS-DFM
                                                     Plaintiff(s),
                           v.
Gavin Newsom, Xavier Becerra, Mark Ghilarducci, and
                                                                           NOTICE OF DISMISSAL PURSUANT
Sonia Y. Angell
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    ✔ This action is dismissed by the Plaintiff(s) in its entirety.
    G

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     June 5, 2020                                    /s/ Harmeet K. Dhillon
                 Date                                               Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
